Citation Nr: 1735354	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic allergies, to include sinusitis and rhinitis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or the claimed chronic allergies.

3.  Entitlement to service connection for chronic urinary tract infections (UTIs)/prostatitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

In January 2016, the Board promulgated a decision which denied the chronic allergies and hypertension claims.  The Board also remanded the UTI claim for further development, to include a new examination to address the nature and etiology of the claimed condition.  Such an examination was accomplished in April 2016, and all other development directed by the Board's remand directives appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board further notes that the Veteran appealed the January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision to the extent it denied the allergies and hypertension claims, and remanded these claims for action consistent with the JMR.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the chronic allergies and hypertension claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has chronic UTIs/prostatitis as a result of his active service, or as secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for a grant of service connection for chronic UTIs/prostatitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board observes the Veteran has been sent correspondence which informed him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  In addition, the Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2015 Board hearing.  Although the Veteran did reference various private doctors who purportedly treated him for these conditions after service, he also indicated they were deceased and their records were unavailable.  VA has no obligation to seek evidence which a claimant acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of his claimed chronic UTIs/prostatitis to active service or as secondary to his diabetes.  Moreover, the Veteran has been accorded VA examinations regarding this case, which, as detailed below, the Board finds are adequate for resolution of this case.

In view of the foregoing, the Board finds that the duties to notify and assist have been satisfied in this case.  Moreover, the Veteran has not identified any deficiency in the present case regarding these duties, or the conduct of his July 2015 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has contended that he developed chronic UTIs as a result of his active service, to include his contraction of an sexually transmitted disease.  In the alternative, he contends that his UTIs are secondary to his service-connected diabetes.

In this case, the Board notes that the Veteran's service treatment records reflect he was treated for dysuria in July 1971, at which time urinalysis was conducted.  Further, records from September 1971 note lesions on the left shaft of his penis.  However, no chronic disability was noted on the separation examination conducted later in September 1971.  The Board also notes that urinalysis was negative on that examination.  The first competent medical evidence diagnosing the claimed condition appears to be years after his separation from service.

Inasmuch as there was no competent medical evidence of chronic UTIs/prostatitis until years after service, the claim does not warrant consideration of the presumptive provisions for chronic diseases manifested to a compensable degree within the first post-service year.  No other presumptive provision appears applicable to this case.  For example, while the Veteran was presumably exposed to herbicide agents such as Agent Orange from having had active service in the Republic of Vietnam (38 U.S.C.A. § 1116), his claimed chronic UTIs/prostatitis is not among the conditions presumptively associated with such exposure under 38 C.F.R. § 3.309(e).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be a factor against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

As the first competent medical evidence showing a diagnosis of the claimed condition appears to be years after separation from service, the Board finds that competent medical evidence is required to determine the etiology thereof.  Further, with respect to the Veteran's contention of secondary service connection, the Board notes that the impact one disability has upon another involves complex medical issues.  Moreover, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  Therefore, competent medical evidence is also required to resolve this matter.  

Here, the Veteran does not have the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The only competent medical evidence of record that addresses the Veteran's contentions as to the etiology of the claimed condition is the April 2016 VA examinations, which is against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As an initial matter, the Board notes that VA examiners are presumed qualified to render competent medical opinions, and the Veteran has not contested the qualifications of the April 2016 VA examiner.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The examiner was familiar with the Veteran's medical history from review of his VA claims folder, and accurately summarized pertinent aspects of that history in the examination.  Further, the examiner did not express the opinion in speculative or equivocal language.

It is noted that the June 2008 VA examination found that the Veteran's complaints of UTIs were due to benign prostatic hypertrophy with recurrent bouts of prostatitis and that there was no evidence of chronic UTIs.  Further, the examiner opined that the Veteran's prostatitis was not caused by or secondary to his type 2 diabetes mellitus as his prostatitis predated his diagnosis of type 2 diabetes mellitus and prostatitis is not commonly known to be associated with type 2 diabetes mellitus.  However, the Board previously determined that this examination was not adequate for the full resolution of the case as it does not appear the examiner addressed whether it was directly related to service; and while the examiner's rationale detailed why this disability was not caused by the diabetes, it does not appear to address the issue of secondary aggravation as required by Allen, supra.

An April 2016 VA examination report also reflected diagnoses of benign prostatic hypertrophy and chronic prostatitis.  Further, the VA examiner provided opinions that the disabilities were less likely than not due to or a result of the diabetes mellitus, that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and that they were not aggravated beyond its natural progression by the diabetes.  The examiner reasoned that peer review articles in the medical literature indicated that UTIs secondary to prostatitis were caused by sexually transmitted diseases, medical instrumentation, engaging erectile intercourse, an abnormal urinary tract, an enlarged prostate and an autoimmune disease but that diabetes mellitus was not a known cause.  The examiner noted that the Veteran had a history of an enlarged prostate, which was an age-related condition, and as such was the most likely cause of the recurring prostatitis/UTI.  The examiner further reasoned that the majority of the evidence does not support a nexus linking the recurring UTI/prostatitis to diabetes mellitus, that serial urinalysis done between 2008 and 2015 had been negative for blood glucose and white cells suggesting a temporary intermittent condition, that the Veteran was treated for a UTI on one occasion during service and that separation examination revealed normal urine analysis indicating complete resolution of the urine infection.  The examiner further found that the Veteran's current condition was not aggravated beyond its natural progression by diabetes mellitus as his enlistment and separation examinations were normal, his service treatment records indicated normal serial urinalysis and renal function with no evidence of deterioration, that there was no evidence of glycosuria (glucose in urine), and that the Veteran had been treated with short courses of antibiotics suggesting a temporary intermittent condition with resolution.  The Board finds that the opinion, which was provided after a thorough review of the record, including the Veteran's contentions, is highly probative as it reflects consideration of all relevant facts and contains a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary probative opinion of record.

In view of the foregoing, the Board finds that the April 2016 VA examination, and opinion expressed therein, is adequate, persuasive, and entitled to significant probative value in the instant case.  Therefore, the Board concludes preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has chronic UTIs/prostatitis as a result of his active service, or as secondary to his service-connected diabetes mellitus.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for UTIs/prostatitis, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Veteran contends that he had no problems with allergies prior to service and that he developed chronic allergies while on active duty in the Republic of Vietnam.  The record reflects that the Veteran's complaints of recurrent allergies have been attributed to sinusitis and/or allergic rhinitis.

A December 1968 enlistment examination found the Veteran's sinuses to be normal and he reported a history of sinusitis in an accompanying Report of Medical History.  The examiner also noted mild sinusitis in the Report of Medical History.  As such, the Veteran is presumed to have been in sound condition upon entrance into active duty with respect to sinusitis and/or rhinitis.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  

In the January 2016 decision, the Board found that the Veteran's sinusitis was noted at the time of his entry into active duty and was not aggravated therein.  The October 2016 JMR determined that the Board's finding that sinusitis was noted at the time of the Veteran's enlistment into active duty was not supported by adequate reasons and bases as the Veteran's sinuses were found to be normal on the Report of Medical Examination.  The Board notes that the January 2012 VA opinion appears to be based, at least in part, on an inaccurate factual premise, namely the belief that a diagnosis of sinusitis was noted on enlistment examination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  Therefore, a new etiology opinion should be obtained on remand.

With respect to the hypertension claim, the Board notes that the October 2016 JMR found that it was inextricably intertwined the chronic allergies claim as the Veteran testified it should be service-connected because "everything is related back to the allergies I think and it's in your blood, your blood controls everything, that from what I think it is."  As such, it appears the JMR finds that the Veteran contends the hypertension is secondary to the allergies.  Thus, the Board must defer adjudication of the hypertension claim until the development deemed necessary for the chronic allergies claim has been completed.  Moreover, if it is determined that chronic allergies were incurred in, aggravated by, or otherwise the result of his active service, then he should then be accorded an examination and opinion to address this secondary service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for allergies/rhinitis/sinusitis and hypertension.  In addition, VA treatment records dated from February 2016 to the present should be associated with the record.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre-service, in-service and post-service allergy symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records, forward the claims file to an appropriate medical professional, other than the January 2012 VA examiner, if possible, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

(A)  For the diagnosed sinusitis and/or allergic rhinitis, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-existed service.  The examiner should specifically consider that the Veteran's sinus were found to be normal December 1968 Report of Medical Examination, that he reported sinusitis in a December 1968 Report of Medical History and that the examiner noted mild sinusitis in a December 1968 Report of Medical History.

(B)  If there is clear and unmistakable evidence that the sinusitis and/or allergic rhinitis pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  The examiner should specifically address the October 1970 complaints of sinus congestion, the January 1971 complaints of a head cold, and the May 1971 impression of an upper respiratory infection rule-out sinusitis. 

(C)  If there was an increase in the severity of the Veteran's sinusitis and/or allergic rhinitis, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(D)  If there is no clear and unmistakable evidence that the current sinusitis and/or allergic rhinitis pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  The examiner should specifically address the October 1970 complaints of sinus congestion, the January 1971 complaints of a head cold, and the May 1971 impression of an upper respiratory infection rule-out sinusitis. 

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

4.  If and only if it is determined that the Veteran has a chronic disability manifested by chronic allergies, to include rhinitis and/or sinusitis, that was incurred in, aggravated by, or otherwise the result of his active service then he should also be accorded a new examination to address the nature and etiology of his hypertension.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not the hypertension is caused or aggravated by the chronic allergies condition.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort for speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


